FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   April 14, 2010
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                                  TENTH CIRCUIT


 STEWART A. WEBB,

          Plaintiff-Appellant,

 v.
                                                        No. 09-3371
 KATHRYN H. VRATIL, in her
                                                (D.C. No. 2:09-CV-2603-FJG)
 official capacity of Chief Judge for the
                                                          (D. Kan.)
 United States District Court for the
 District of Kansas; and UNITED
 STATES DISTRICT COURT FOR
 THE DISTRICT OF KANSAS,

          Defendants-Appellees.


                             ORDER AND JUDGMENT *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.


      Stewart A. Webb filed suit against the United States District Court for the

District of Kansas, and against Kathryn Vratil, in her official capacity as the

Chief Judge of that court. In a thorough six-page order, the district court denied



      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Mr. Webb’s request to proceed in forma pauperis, concluding that the lawsuit was

legally frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i). Accordingly, the district

court dismissed the case without prejudice to the filing of a pre-paid complaint.

      Mr. Webb appeals this decision and seeks permission to proceed on appeal

in forma pauperis. For substantially the same reasons set out by the district court

in its order, this court concludes that this appeal is frivolous or malicious. See

also Price v. Vratil, No. 09-3172, 2010 WL 558555, at *1 (10th Cir. Feb. 18,

2010) (unpublished) (reaching same result in similar appeal with similar

complaint). Accordingly, we hereby dismiss this appeal and deny the request to

proceed in forma pauperis on appeal. See 28 U.S.C. § 1915(e)(2)(B)(i) (“[T]he

court shall dismiss the case at any time if the court determines . . . the . . . appeal

is frivolous or malicious.”).


                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                          -2-